DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2021 has been entered.

Response to Amendment
The amendment filed 06/03/2021 has been entered. Claims 12 and 23 remain canceled and claims 26-29 are newly submitted claims; therefore, claims 1-11, 13-22 and 24-29 remain pending and are the claims examined below. The objection previously set forth in the 03/03/2021 Office action has been overcome and is therefore withdrawn. 

Claim Interpretation
Claims 1-11, 13-22 and 24-29 are directed towards an apparatus (i.e., a three-dimensional printer). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TOH et al. (US 2016/0185042).
As to claim 1: TOH discloses a printing head assembly adapted for a three-dimensional printing device (i.e., three-dimensional printer) ([0029]), where the printing head assembly 100 includes a fixing member 110 (i.e., base platform) and two nozzle heads 120a and 120b (i.e., at least two extruder assemblies) ([0029]; FIG. 3A); hence, TOH reads on the claimed three-dimensional printer comprising a base platform and at least two extruder assemblies. FIG. 3A from TOH’s disclosure illustrates nozzle heads 120a and 120b (i.e., at least two extruder assemblies) being mounted on the fixing member 110 (i.e., base platform) and therefore reads on the claimed at least two extruder assemblies supported on the base platform. 
Additionally, TOH discloses when the printing head assembly 100 does not conduct printing, the material extrusion ports 122a and 122b of the two nozzle heads 120a and 120b are located at a first height level H1 (i.e., stowed position) ([0033]; FIG. 3A); and when the printing head assembly 100 adopts nozzle head 120a to conduct printing it is moved relative to the fixing member 110 such that the material extrusion port 122a of the nozzle head 120a is at a second height level H2 (i.e., deployed position) ([0033]; FIG. 3B). Similarly, nozzle head assembly 120b is moved relative to the fixing member 110 such that the material extrusion port 122b is moved from a first height level H1 to a second height level H2 ([0041]; FIG. 3C). Therefore, TOH reads on the claimed each extruder assembly movable between a stowed position and a deployed position. 
Moreover, TOH discloses each of the nozzle heads 120a (i.e., first extruder) and 120b (i.e., second extruder) having a driving unit 130a (i.e., first actuator) and 130b (i.e., second actuator) ([0029]; 
Furthermore, TOH discloses the claimed second actuator is configured to retain the second extruder assembly in the stowed position when the first extruder assembly is in the deployed position ([0034]; [0036]); and the claimed the first extruder assembly is configured to print a printing material to generate a three-dimensional model on a build platform while in the deployed position ([0022]; [0029]; [0030]; [0033]).
As to claim 2: TOH remains as applied above. TOH discloses the nozzle heads 120a and 120b (i.e., at least two extruder assemblies) having material extrusion ports 122a and 122b (i.e., nozzle) ([0029]; FIG. 3A) corresponding the claimed each of the at least two extruder assemblies including a nozzle. TOH further discloses the claimed each nozzle comprising a heating element (FIG. 3A – heating portion 124) configured to heat the printing material prior to applying the printing material to the three-dimensional model ([0034]); and the claimed first actuator configured to move the first extruder 
As to claim 3: TOH remains as applied above. TOH further discloses the claimed first actuator configured to move the first extruder assembly toward the build platform from the stowed position in response to the first extruder assembly being selected for use to apply the printing material ([0005]; [0030]; [0033]).
As to claim 6: TOH remains as applied above. TOH further discloses the claimed first actuator configured to apply a mechanical force to move the first extruder assembly into the deployed position ([0022]; [0033]; [0034]; [0038]). 
As to claim 7: TOH remains as applied above. TOH further discloses the claimed first actuator comprising an electric motor configured to apply the mechanical force to the first extruder assembly ([0022]; [0033]; [0034]; [0038]). 
As to claim 8: TOH remains as applied above. TOH further discloses the claimed spring assemblies for each of the at least two extruder assemblies, wherein the spring assemblies are positionable to retain the at least two extruder assemblies in the stowed position ([0031]; [0032]; [0038]; FIG. 3A – position restoring members 150a and 150b). 
As to claim 9: TOH remains as applied above. TOH further discloses the claimed spring assemblies comprising a first spring assembly positioned proximate to the first extruder, wherein the first spring assembly is configured to apply a force to the first extruder in a stowing direction, and wherein the first actuator is configured to apply an opposing force in a deploying direction that is greater than the force to the first extruder assembly in the stowing direction ([0031]; [0032]; [0038]; FIG. 3A – position restoring members 150a and 150b). 
As to claim 10: TOH remains as applied above. TOH further discloses the claimed controller communicatively coupled to the first actuator and the second actuator, wherein the controller 
As to claim 11: TOH remains as applied above. TOH further discloses the claimed first extruder assembly comprising an extruder body, and wherein the three-dimensional printer further comprises a stopper coupled to the extruder body above the base platform, wherein the stopper defines a movement distance of the first extruder assembly from the stowed position to the deployed position ([0031]). 

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOELLDORFER et al. (US 2018/0200955; the foreign priority date of 07/15/2015, for DE102015111504, qualifies HOELLDORFER as prior art).
As to claim 17: HOELLDORFER discloses the claimed three-dimensional printer ([0065]; [0066]; FIG. 1 – 3D printing device 10) comprising: at least one extruder assembly ([0071]; [0072]; FIG. 1 – printing head unit 12) comprising a nozzle ([0072]; FIG. 4A – hot end 48 and nozzle 42) and a heating element ([0072]; FIG. 4 – nozzle heating system 68); a filament guidance system comprising: a filament transport casing; and a filament guide within the filament transport casing and comprising a filament channel and a flow path separate from the filament channel, wherein the filament guide is configured to receive a material filament through the filament channel and is configured to receive a coolant through .

    PNG
    media_image1.png
    390
    580
    media_image1.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUNDWALL et al. (US 2015/0147427).
As to claim 18: LUNDWALL discloses the claimed three-dimensional printer ([0014]; FIG. 1 – three dimensional printer 100) comprising: a base platform (FIG. 2B – mounting block 230); at least one extruder assembly ([0014]; FIG. 1 – extruder 115) comprising a nozzle and a heating element configured to heat the nozzle ([0016]; FIG. 2B – extrusion head 200, heater 240, and nozzle 250); a filament guidance system ([0015]; FIG. 2A – filament 210, feed mechanism 225) comprising: a filament transport casing (FIG. 4 – polymer sleeve 280); and a filament guide within the filament transport casing and comprising a filament channel, wherein the filament guide is configured to receive a material filament through the filament channel (FIGs. 3A – 3B and FIG. 4 – it is clear the filament 210 is passing through a channel of the polymer sleeve 280 as it guided to the nozzle 250 of the extruder); and a heat isolation .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over TOH et al. (US 2016/0185042) in view of YANG et al. (CN 203876238; of record, citations drawn to the translated version provided therewith). TOH teaches the subject matter of claim 1 above under 35 USC 102(a)(2). 
As to claim 4: TOH remains as applied above. TOH fails to disclose the claimed first actuator configured to apply a magnetic force to move the first extruder assembly into the deployed position. However, YANG teaches a nozzle working structure of a dual nozzle 3D printer (page 9, lines 19-20). YANG further teaches an electromagnet installed under an upper plane of an armature, such that the electromagnet is placed on the cantilever type load cell and the bottom surface of the of the load cell fixed on the bracket (page 10, lines 42-52). YANG teaches the bottom surface of one side of the cantilever type load cell being fixed on the bracket, and the other side is suspended; the electromagnet is connected with the sensor; the armature is fixedly connected with the outer cover of the nozzle, and the upper plane is parallel to the top surface of the electromagnet. When the equipment is not working, the print head and the outer cover are lifted by the tension spring, the armature is not in contact with the electromagnet, and the sensor does not respond; perform the platform leveling operation before printing (single head is sufficient), the electromagnet is energized, and the armature is printed together The head assembly is sucked down (page 10, lines 56-62). 

As to claim 5: TOH and YANG remain as applied above and therefore read on the claimed first actuator comprising an electric magnet configured to apply the magnetic force to the first extruder assembly (see the rejection of claim 4 above).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TOH et al. (US 2016/0185042) in view of OTTEN et al. (WO 2016/003277; of record, citations drawn to the translated version provided therewith). 
As to claim 13: TOH discloses a printing head assembly adapted for a three-dimensional printing device (i.e., three-dimensional printer) ([0029]), where the printing head assembly 100 includes a fixing member 110 (i.e., base platform) and two nozzle heads 120a and 120b (i.e., at least one extruder assembly) ([0029]; FIG. 3A); hence, TOH reads on the claimed three-dimensional printer comprising a base platform and at least one extruder assembly. 
Additionally, TOH discloses each of the nozzle heads 120a (i.e., first extruder) and 120b (i.e., second extruder) having a driving unit 130a (i.e., first actuator) and 130b (i.e., second actuator) ([0029]; FIG. 3A); where TOH depicts in FIG. 3A the driving unit 130a (i.e., first actuator) and the driving unit 130b (i.e., second actuator) being disposed on the fixing member 110 (i.e., base platform) at different locations (FIG. 3A). TOH discloses when the printing head assembly 100 conducts printing through one of the two nozzle heads 120a or 120b, the driving units 130a or 130b drive a corresponding filament F1 or F2 to move into the nozzle head 120a or 120b such that the filament F1 or F2 pushes the nozzle head 120a or 120b to move relative to the fixing member 110 until the material extrusion port 122a or 122b 
Consequently, TOH reads on the claimed first actuator at a first location on the base platform, wherein the first actuator is configured to move the at least one extruder assembly between a stowed position and a deployed position and the claimed second actuator configured to move a component between a stowed position and a deployed position, wherein the second actuator is at a second location on the base platform different from the first location and wherein the second actuator is separate from the first actuator.  
TOH fails to disclose the claimed inkjet print head assembly comprising: a print head configured to apply colored ink to a portion of a layer of a three-dimensional model printed on a build platform; and the second actuator configured to move the print head between a stowed position and a deployed position. 
However, OTTEN teaches a device for forming a colored work piece by means of 3D extrusion (title). OTTEN further teaches a work piece being formed on a work platform by extruding extrusion material layer by layer through extrusion head 11 onto work platform 4 and then applying an ink layer by using an inkjet head (page 7, lines 1-10; FIG. 1 - #13); where the inkjet head is rotatable (page 5, line 1). Consequently, TOH modified by OTTEN, reads on the claimed inkjet print head assembly comprising: print head between a stowed position and a deployed position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the inkjet head taught by OTTEN into TOH. Doing so is combining prior art elements according to known methods for the predictable result of forming a colored 3D printed object. 
As to claim 15: TOH and OTTEN remain as applied above. TOH further reads on the claimed at least one extruder assembly comprising a nozzle and a heating element (FIG. 3A – heating element 124 and material extrusion port, i.e., nozzle, 122a); a filament transport casing surrounding a material filament (FIG. 3A – filament connection tube 126a and filament F1); and a heat isolation component provided between the heating element and the filament transport casing ([0035]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TOH et al. (US 2016/0185042) in view of OTTEN et al. (WO 2016/003277; of record, citations drawn to the translated version provided therewith) and further in view of DUBOIS et al. (US 2008/0192074; of record). TOH and OTTEN teach the subject matter of claim 13 above under 35 USC 103.
As to claim 14: TOH and OTTEN remain as applied above. TOH, modified thus far, fails to disclose the claimed camera configured to perform one or more of the following functions: detect a clogged nozzle, continue to print in the location after auto cleaning of the nozzle, detect small print issues, make minor adjustments, and monitor, adjust and improve the inkjet color. 
However, DUBOIS teaches a device for the production of a three-dimensional component by means of ink-jet type printing (title). DUBOIS further teaches using a CCD camera to detect the presence 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the CCD camera to detect a clogged nozzle taught by DUBOIS into TOH modified thus far. Doing so applying a known technique to a known device for the predictable result of monitoring the output of an extrusion nozzle. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TOH et al. (US 2016/0185042) in view of OTTEN et al. (WO 2016/003277; of record, citations drawn to the translated version provided therewith) and further in view of HOELLDORFER et al. (US 2018/0200955; the foreign priority date of 07/15/2015, for DE102015111504, qualifies HOELLDORFER as prior art). TOH and OTTEN teach the subject matter of claim 13 above under 35 USC 103.
As to claim 16: TOH and OTTEN remain as applied above. TOH, modified by OTTEN, further reads on the claimed at least one extruder assembly comprising a nozzle and a heating element (FIG. 3A – heating element 124 and material extrusion port, i.e., nozzle, 122a); a filament transport casing surrounding a material filament (FIG. 3A – filament connection tube 126a and filament F1).
TOH, modified thus far, fails to disclose the claimed liquid cooling system having a flow path through the filament transport casing. However, HOELLDORFER teaches a 3D printing device with an active cooling unit ([0082]). HOELLDORFER further teaches the active cooling unit to be configured as an active water-cooling unit ([0082]). FIG. 4A, an annotated version provided below, depicts HOELLDORFER’s active cooling system having a flow path through the filament transport casing. 

    PNG
    media_image2.png
    390
    558
    media_image2.png
    Greyscale

Thus, TOH modified by OTTEN and HOELLDORFER read on the claimed liquid cooling system having a flow path through the filament transport casing. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the active cooling system taught by HOELLDORFER into TOH modified thus far. HOELLDORFER recognizes doing so to be advantageous as the cooling of the basic body of the printing head unit prevents premature melting of the filament and thereby also prevents adhesion of the filament to the wall of the channel ([0082]). 

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over TOH et al. (US 2016/0185042) in view of OTTEN et al. (WO 2016/003277; of record, citations drawn to the translated version provided therewith) and further in view of HAYS et al. (US 2016/0243764). TOH and OTTEN teach the subject matter of claim 13 above under 35 USC 103. 
As to claim 26: TOH discloses a printing head assembly adapted for a three-dimensional printing device (i.e., three-dimensional printer) ([0029]), where the printing head assembly 100 includes a fixing member 110 (i.e., base platform) and two nozzle heads 120a and 120b (i.e., extruder assembly) which are used to drive the filaments F1 and F2 such that they produce a 3D object on a base of a 3D printing 
Additionally, TOH discloses each of the nozzle heads 120a (i.e., first extruder) and 120b (i.e., second extruder) having a driving unit 130a (i.e., first actuator) and 130b (i.e., second actuator) ([0029]; FIG. 3A); where TOH depicts in FIG. 3A the driving unit 130a (i.e., first actuator) and the driving unit 130b (i.e., second actuator) being disposed on the fixing member 110 (i.e., base platform) at different locations (FIG. 3A). TOH discloses when the printing head assembly 100 conducts printing through one of the two nozzle heads 120a or 120b, the driving units 130a or 130b drive a corresponding filament F1 or F2 to move into the nozzle head 120a or 120b such that the filament F1 or F2 pushes the nozzle head 120a or 120b to move relative to the fixing member 110 until the material extrusion port 122a or 122b of the nozzle head 120a or 120b corresponds to the second height level H2 creating a height difference between the two nozzle heads 120a and 120b ([0022]; [0033]; [0041]; FIGs. 3A-3C). 
TOH discloses when the printing head assembly 100 does not conduct printing, the material extrusion ports 122a and 122b of the two nozzle heads 120a and 120b are located at a first height level H1 (i.e., stowed position) ([0033]; FIG. 3A); and when the printing head assembly 100 adopts nozzle head 120a to conduct printing it is moved relative to the fixing member 110 such that the material extrusion port 122a of the nozzle head 120a is at a second height level H2 (i.e., deployed position) ([0033]; FIG. 3B). Similarly, nozzle head assembly 120b is moved relative to the fixing member 110 such that the material extrusion port 122b is moved from a first height level H1 to a second height level H2 ([0041]; FIG. 3C). Consequently, TOH reads on the claimed actuator mechanism configured to move a component in the vertical direction between a stowed position and a deployed position.  
print head between a stowed position and a deployed position. 
However, OTTEN teaches a device for forming a colored work piece by means of 3D extrusion (title). OTTEN further teaches a work piece being formed on a work platform by extruding extrusion material layer by layer through extrusion head 11 onto work platform 4 and then applying an ink layer by using an inkjet head (page 7, lines 1-10; FIG. 1 - #13); where the inkjet head is rotatable (page 5, line 1). Consequently, TOH modified by OTTEN, reads on the claimed print head configured to apply colored ink to at least a portion of the three-dimensional layer printed on a build platform; and the actuator mechanism configured to move the print head between a stowed position and a deployed position. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the inkjet head taught by OTTEN into TOH. Doing so is combining prior art elements according to known methods for the predictable result of forming a colored 3D printed object. 
TOH, modified by OTTEN, fails to explicitly disclose the claimed print head being configured to dispense the colored ink in a second direction that is perpendicular to the first direction. However, HAYS teaches the fabrication of 3D objects (title) using an apparatus which includes liquid inkjet applicators ([0076]; [0078]; FIG. 8 – vertical liquid applicator). Hence, TOH modified by OTTEN and HAYS read on the claimed print head is configured to dispense the colored ink in a second direction that is perpendicular to the first direction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the vertical inkjet applicators (i.e., print head configured to 
As to claim 27: TOH, OTTEN and HAYS remain as applied above and therefore read on the claimed first direction being the vertical direction and the second direction being a horizontal direction (see the rejection of claim 26 above). 
As to claim 28: TOH, OTTEN and HAYS remain as applied above and therefore read on the claimed print head being rotatable about an axis extending in the first direction (see the rejection of claim 26 above). 
As to claim 29: TOH, OTTEN and HAYS remain as applied above and therefore read on the claimed at least one extruder assembly configured to print a printing material to generate a three-dimensional layer on a build platform, wherein the extruder assembly is configured to dispense the printing material in a first direction; and the print head being rotatable about the first axis and configured to dispense the colored ink in a second direction that is perpendicular to the first direction (see the rejection of claim 26 above). 

Allowable Subject Matter
Claims 19-22 and 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a primary reason why it is deemed novel and non-obvious over the prior art of record is because the prior art, either separately and/or in combination, fails to teach the entire limitation of the claimed invention; specifically, the nozzle cleaning assembly comprising a cleaning device that is configured to selectively apply a cleaning force into the nozzle when the extruder assembly is in the cleaning position as required by claim 19. The prior art teaches removing excess material from the end of a nozzle (see SWANSON et cleaning force into the nozzle. Claims 20-22 and 24-25 are dependent on claim 19 and therefore contain the same allowable subject matter.  

Response to Arguments
Applicant’s arguments, see page 10 and page 12, filed 06/03/2021, with respect to the rejection(s) of claim 18 under 35 USC 102 and claims 1, 13, 17, 19, under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference given the arguments made against QING only teaching one actuator as well as the amendments made to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LEAVITT (US 2009/0035405) teaches an extrusion head with multiple extruders and separate/independent toggle mechanisms being used to move the extruders from an active to passive position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743